Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	Authorization for this examiner’s amendment was given in a telephone interview with 
Mr. Kien Le (Reg. No. 64,167) on June 25, 2021 to amend the claims, as follows:

1. (Currently Amended) A drive apparatus for controlling a speed or a torque of a servo motor of a processing machine according to a command obtained by converting an external command input from outside,
	the drive apparatus comprising a processor implementing a machine learning apparatus  which s appropriate conversion from the external command to the command, wherein
	the machine learning apparatus includes:
	a state observing unit implemented by said processor which s state variables that represent a present state of an environment, the state variables including 
the external command which is an analog command including an error, 
the command generated by analogue-to-digital (A/D) conversion of the external command and applying correction thereto, and 
a state of the processing machine or the servo motor including at least one of (i) a cycle time of processing, (ii) a shape and a raw material of a material used in the processing, or (iii) a shape and a raw material of a die used in the processing; 
	a determination data acquiring unit implemented by said processor whichs determination data indicating an evaluation result of processing by the processing machine; and
	a learning unit implemented by said processor whichs the external command and the state of the processing machine or the servo motor, and the command, in association with each other using the state variables and the determination data; and
the drive apparatus controlling the speed or the torque of the servo motor of the processing machine according to the command obtained by converting the external command input from outside.

2. (Previously Presented) The drive apparatus according to claim 1, wherein
	the state variables include, as the state of the processing machine or the servo motor, at least one of a speed command value, a torque command value, a position feedback, a speed feedback, a torque feedback, a motor current value,  a motor temperature of each axis of the processing machine, or a temperature of each unit of the processing machine.

	3. (Previously Presented) The drive apparatus according to claim 1, wherein
	the determination data includes at least one of a precision and a quality of a processed product, a vibration of the processing machine, a die, or a ball screw, a load on the servo motor, power consumption by the processing machine, or the cycle time of the processing.

	4. (Currently Amended) The drive apparatus according to claim 1, wherein
	the learning unit includes:
		a reward calculating unit implemented by said processor which s a reward related to the evaluation result; and
		a value function updating unit implemented by said processor whichs, using the reward, a function representing a value of the command with respect to the external command and the state of the processing machine or the servo motor.

	5. (Currently Amended) The drive apparatus according to claim 1, wherein
	the learning unit implemented by said processors the state variables and the determination data in a multilayered structure.

	6. (Currently Amended) The drive apparatus according to claim 1, further comprising:
	a decision making unit implemented by said processor whichs a value of the command based on a learning result by the learning unit.

	7. (Currently Amended) The drive apparatus according to claim 1, wherein
	the learning unit implemented by said processors learning using the state variables and the determination data obtained from a plurality of the drive apparatuses.

8. (Original) The drive apparatus according to claims 1, wherein
the machine learning apparatus is realized by a cloud computing environment, a fog computing environment, or an edge computing environment.

	9. (Currently Amended) A machine learning apparatus for learning appropriate conversion from an external command that is input to a drive apparatus from outside to a command for controlling a speed or a torque of a servo motor of a processing machine, the machine learning apparatus implemented by a processor and comprising:
	a state observing unit implemented by said processor whichs state variables that represent a present state of an environment, the state variables including 
the external command which is an analog command including an error, 
the command generated by analogue-to-digital (A/D) converting and correcting the external command, and 
a state of the processing machine or the servo motor including at least one of (i) a cycle time of processing, (ii) a shape and a raw material of a material used in the processing, or (iii) a shape and a raw material of a die used in the processing;
	a determination data acquiring unit implemented by said processor whichs determination data indicating an evaluation result of processing by the processing machine; and
	a learning unit implemented by said processor whichs the external command and the state of the processing machine or the servo motor, and the command, in association with each other using the state variables and the determination data; and
the drive apparatus controlling the speed or the torque of the servo motor of the processing machine according to the command obtained by converting the external command input from outside.

10-13. (Cancelled)
	




REASONS FOR ALLOWANCE

3.	The following is an examiner’s statement of reasons for allowance: Claims 1-9 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, In re Sneed, 710 F.2d 1544, 1548, 218 USPQ 385 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claims 1 and 9.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tejal J. Gami whose telephone number is (571) 270-1035.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocío del Mar Pérez-Vélez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Tejal Gami/ Primary Patent Examiner, Art Unit 2117